Citation Nr: 1641844	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1985 to November 1989.  He also served in the Idaho Air National Guard, the Tennessee Air National Guard, the Texas Air National Guard, and the New Mexico Air National Guard, which included periods of active duty from May 1994 to July 1994, from February 2004 to May 2004, from July 2005 to October 2005, and from December 2007 to February 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a respiratory disorder.

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge at the RO, which has been associated with the record.

In a September 2011 decision, the Board found that new and material evidence had been received to reopen the claim for service connection for a respiratory disorder and remanded the case for further development and consideration.

In October 2012, the Veteran was notified that the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board, and he was provided the opportunity to testify at another hearing.  The Veteran responded that he wanted another hearing before a different Veterans Law Judge; however, he withdrew that request in November 2012.  He has not filed any subsequent request.  Thus, there is no outstanding request for a hearing.

In March 2013, the Board remanded the case for further development and consideration.

The Veteran also appealed a September 2013 rating decision issued by the RO.  In that decision, the RO denied an increased rating for a low back strain and entitlement to service connection for left and right knee disorders and a right hip disorder.

In his June 2016 substantive appeal, the Veteran indicated that he was only appealing the issues of entitlement to service connection for a right knee disorder, a left knee disorder, and a left hip disorder.  He did not appeal the denial of the claim for an increased evaluation for a low back strain.  The Board notes that the RO has not adjudicated a claim for service connection and for a left hip disorder.  Rather, in the September 2013 rating decision, the RO denied service connection for a right hip disorder.  Accordingly, the issues of entitlement to an increased rating for a low back strain and entitlement to service connection for a right hip disorder are not in appellate status, and no further consideration is necessary.  

The Veteran's appeal also originally included the issue of entitlement to service connection for a left shoulder disorder.  In a February 2016 rating decision, the Appeals Management Center (AMC) granted service connection for impingement syndrome and rotator cuff repair of the left shoulder and assigned a 10 percent evaluation, effective from August 30, 2014, and a 20 percent evaluation, effective from December 1, 2015.  In addition, the AMC granted service connection for a linear surgical scar on the left shoulder and assigned a noncompensable evaluation, effective from June 25, 2015.  The AMC's grant of service connection for these issues constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the claim for service connection for a left shoulder disorder is no longer on appeal, and no further consideration is necessary.

In September 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.  The case has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition, the Board acknowledges that the Veteran has initiated an appeal as to the issue of entitlement to an initial rating compensable rating for a thoracic aortic aneurysm, as adjudicated in an April 2016 rating decision. See June 2016 notice of disagreement.  On review, the Agency of Original Jurisdiction (AOJ) is still taking action on this issue. See June 2016 appeals election letter.  As such, the Board will not take action on this issue at this time, as the AOJ appears to be processing that appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was afforded a VA knee examination in July 2016 following the issuance of the April 2016 statement of the case (SOC) pertaining to the claims for service connection for right and left knee disorders.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not waived initial AOJ consideration of the additional evidence.  Therefore, the Board finds that a remand for initial AOJ review is necessary.  

In addition, the Board finds that an additional medical opinion is needed regarding the claims for service connection for a right knee disorder and left knee disorder.  In this regard, the Board notes that he was provided a VA examination in September 2013.  The examiner opined that the Veteran's current knee disorders were not caused by or the result of his service-connected low back strain; however, he did not address whether the knee disorder may have been aggravated by the service-disability.  In addition, the July 2016 VA examiner only addressed direct service connection with respect to the Veteran's period of active duty service in 2008, whereas he had had earlier complaints regarding his knees.  For example, he was documented as having bilateral knee pain in February 2004.  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's claimed knee disorders.

Regarding the claim for service connection for a respiratory disorder, in a September 2015 remand, the Board directed the AOJ to obtain a VA opinion concerning the claim for service connection for a respiratory disorder.  In the remand directives, the Board requested that a VA pulmonologist provide an opinion as to whether the Veteran has suffered from a diagnosed respiratory disability during the course of the claim.  If a respiratory disability was diagnosed, the pulmonologist was requested to provide an opinion as to whether it was at least as likely as not that the disability arose during a period of active duty or was otherwise related to active duty, to include his service in the Persian Gulf.  If there was no diagnosis, the pulmonologist was requested to state whether there were objective signs and symptoms of a chronic respiratory disorder.  Specifically, the examiner was requested to indicate whether a chronic respiratory disability represented an undiagnosed illness, and whether the disorder was related to service, to include the Veteran's service in the Persian Gulf.

Thereafter, the Veteran was provided with a VA pulmonary consultation in February 2016.  The examining nurse practitioner noted that a recent CT scan of the Veteran's chest showed only mild miapical scarring and that a recent pulmonary function test (PFT) showed normal spirometry, negative bronchial rales, and normal diffusion.  She indicated that the Veteran denied having any significant respiratory symptoms with the exception of occasional dyspnea on exertion.  She did not believe that the Veteran's occasional dyspnea on exertion was due to any pulmonary etiology because the PFTs and CT of the chest were unremarkable.  

The Board notes that the February 2016 VA nurse practitioner's opinion was not responsive to the September 2015 remand directives.  Moreover, the Board specifically requested that the opinion be provided by a pulmonologist.  The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the previous remands, the Board finds that a remand is necessary to obtain a clarifying opinion from a pulmonologist as to the nature and etiology of any respiratory disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a knee disorder or respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

The examiner should elicit a medical history regarding the onset and progression of his knee problems.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left knee disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in or is otherwise causally or etiologically related to his periods of active duty from November 1985 to November 1989, from May 1994 to July 1994, from February 2004 to May 2004, from July 2005 to October 2005, and from December 2007 to February 2008.  In rendering this opinion, the examiner should specifically address the Veteran's medical records, including the documentation that he complained of bilateral knee pain in January 2003, February 2004, and October 2004.

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected low back strain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above development, the AOJ should refer the Veteran's claims file to a VA pulmonologist for a clarifying opinion as to the nature and etiology of the Veteran's respiratory disorder.  If a pulmonologist is unavailable, the AOJ should document that determination in the file.

If a VA examination is deemed necessary by the examiner to respond to the questions presented, one should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 
The examiner should identify any current diagnosis of a respiratory disorder.  In rendering this opinion, the examiner should discuss the objective findings in the record, to include the 2009 PFT showing an obstructive defect and the 2011 x-ray showing slightly diminished lung volumes.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested during a period of active duty or is otherwise related to a period of active duty, to include the Veteran's service in the Persian Gulf, wherein the Veteran reported exposure to sand, dust, paint, and solvents.  The examiner should also address the PFTs from the June 1989 separation examination. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  In rendering this opinion, the examiner should address the objective findings in the record, to include the 2009 PFT showing an obstructive defect and the 2011 x-ray showing slightly diminished lung volumes. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated.  

If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




